     Case 3:20-cv-00725-MMD-WGC Document 2 Filed 01/06/21 Page 1 of 2


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     HEATH V. FULKERSON, et al.,                      Case No. 3:20-cv-00725-MMD-WGC

7                                  Plaintiffs,                      ORDER
            v.
8
      STATE OF NEVADA, et al.,
9
                                Defendants.
10

11         On November 25, 2020, the Court declared Heath Vincent Fulkerson a vexatious

12   litigant. See Fulkerson v. Allstate Insurance, Case No. 3:20-cv-00399-MMD-CLB, at ECF

13   No. 13 (D. Nev. Nov. 25, 2020). In so doing, the Court ordered that Mr. Fulkerson must

14   obtain the Court’s leave before filing any complaint, petition, or other document in this

15   Court. See id. at 5. The Court also explained in that order how Mr. Fulkerson must request

16   the Court’s leave:

17         In order to file any papers in this Court, Fulkerson must first file an
           application for leave. The application must be supported by a declaration of
18         Fulkerson stating: (1) that the matters asserted in the new complaint or
           papers have never been raised and disposed of on the merits by any court;
19         (2) that the claim or claims are not frivolous or made in bad faith; and (3)
           that Fulkerson has conducted a reasonable investigation of the facts and
20         investigation supports Fulkerson’s claim or claims. A copy of this order
           declaring that Fulkerson is a vexatious litigant must be attached to any
21         application submitted to this Court. Failure to comply with these instructions
           will be sufficient grounds for denial of an application.
22

23   Id. The Court will refer to these requirements as the Vexatious Litigant Requirements.

24         On or around December 30, 2020, Mr. Fulkerson deposited some documents in

25   one of the Court’s drop boxes at the federal courthouse in Reno. (ECF Nos. 1, 1-1, 1-2,

26   1-3, 1-4, 1-5.) The Clerk of Court assigned those documents the above-captioned case

27   number. However, the documents Mr. Fulkerson filed do not comply with the Vexatious

28   Litigant Requirements.
     Case 3:20-cv-00725-MMD-WGC Document 2 Filed 01/06/21 Page 2 of 2


1           The Court will therefore deny Mr. Fulkerson’s application assigned the above-

2    captioned case number, to the extent the documents he filed can be considered an

3    application. For administrative purposes, the Court will dismiss this action and direct its

4    closure. The Court admonishes Mr. Fulkerson to comply with the Vexatious Litigant

5    Requirements to the extent he wishes to file any additional cases in this District in the

6    future. If he does not, the Court will deny his future applications, similar to the way it is

7    denying this one.

8           It is therefore ordered that this action is dismissed, in its entirety, without prejudice.

9           It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

10   is denied as moot.

11          The Clerk of Court is directed to close this case.

12          DATED THIS 6th day of January 2020.

13

14

15                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
